DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 1, line 8, it is unclear what it meant by “each of the plurality of child progresses having a same value” (i.e. same number of associated child tasks or same progress value at a given time?)
As per claim 3, line 4, it is unclear what it meant by “index” of a child task (i.e. is index related to the first or second number? Does the index indicate a certain progress of the task?)
As per claims 2-11, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.
As per claims 12 and 23, they have the same deficiencies as claim 1 above. Appropriate correction is required.
As per claim 14, it has the same deficiencies as claim 3 above. Appropriate correction is required.
As per claim 13-22, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a first number; dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number 
The limitation of “dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a first number; dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the plurality of child progresses having a same value; and associating, based on the first and the second number, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of child tasks”, as drafted, is a process that, under its broadest reasonable interpretation, is certainly a type of “observation, evaluation, judgement, opinion” (Mental Process, 2019 PEG) which covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not recite any additional elements, thus does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 2, 9-11 are also rejected under the same reason set forth in the rejection of claim 1 above, i.e. the claim limitations for those claims include abstract idea while there is no additional elements that integrates the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial except.
Limitations from claim 2 are parts of the abstract idea of dividing a task into a plurality of child tasks, which merely associating a set of child progresses to the plurality of child progress and a set of child tasks to the plurality of child tasks.
Limitations from claim 9 merely reporting/presenting the monitored progress of the task, which under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 
Limitation from claim 10 are parts of the abstract idea of reporting the progress, which is mere monitoring the status of the child task and increasing a counter by one, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 
Limitation from claim 11 are also parts of the abstract idea of reporting the progress, which is unchanging the reported progress, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas.

Claims 3-8 are also rejected under the same reason set forth in the rejection of claim 1 above, i.e. the claim limitations for those claims include abstract idea while there is no 
Limitations from claims 3-8 are part of the abstract idea of associating each of the plurality of child progresses through mathematical correlations from claim 1. Claims 3-5 recite limitations related to the mathematical correlations, such as “whose index is increased in a first value” and “whose index is increased in a second value” from claim 2, “the first value is one” from claim 4, and “the second value exceeds the first value by one” from claim 5.  Claims 6-7 also recite limitations related to the mathematical correlations, such as “associating, based on an integer quotient and a remainder from a division of the first number by the second number” from claim 6, and “adjusting the second number with a predefined first offset, and associating, based on an integer quotient and remainder from a division of the first number by the adjusted second number” from claim 7. Claim 8 recites “determining the integer quotient from the division of the first number by the adjusted second number…” and “updating the remainder with a second offset” which is merely organizing and manipulating values through mathematical correlations.

Claim 12 is also rejected under the same reason set forth in the rejection of claims 1, i.e. the claim limitations for those claims include abstract idea while there is no additional element that is sufficient to amount to significantly more than the judicial exception. 
Claim 12 is directed to a device of task management containing abstract ideas of “dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a device of task management comprising a memory coupled to the processing unit and having instructions stored thereon, the instructions, when executed by the processing unit, performing acts. The processing unit performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of dividing a task, dividing a progress and associating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The memory having instruction stored thereon” is merely to implement the abstract idea on a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing unit and a memory to perform dividing a task, dividing a progress and associating steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13, 20-22 are also rejected under the same reason set forth in the rejection of claim 12 above, i.e. the claim limitations for those claims include abstract idea while there is no additional elements that integrates the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial exception.
Limitations from claim 13 are parts of the abstract idea of dividing a task into a plurality of child tasks, which merely associating a set of child progresses to the plurality of child progress and a set of child tasks to the plurality of child tasks.
Limitations from claim 20 merely reporting/presenting the monitored progress of the task, which under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas. 

Limitation from claim 22 are also parts of the abstract idea of reporting the progress, which is unchanging the reported progress, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and it falls within the “Mental Processes” grouping of abstract ideas.

Claims 14-19 are also rejected under the same reason set forth in the rejection of claim 12 above, i.e. the claim limitations for those claims include abstract idea while there is no additional elements that integrates the abstract idea into a practical application or is sufficient to amount to significantly more than the judicial except.
Limitations from claims 14-19 are part of the abstract idea of associating each of the plurality of child progresses through mathematical correlations from claim 12. Claims 14-16 recite limitations related to the mathematical correlations, such as “whose index is increased in a first value” and “whose index is increased in a second value” from claim 14, “the first value is one” from claim 15, and “the second value exceeds the first value by one” from claim 16.  Claims 17-18 also recite limitations related to the mathematical correlations, such as “associating, based on an integer quotient and a remainder from a division of the first number by the second number” from claim 17, and “adjusting the second number with a predefined first offset, and associating, based on an integer quotient and remainder from a division of the 

Claim 23 is also rejected under the same reason set forth in the rejection of claim 1, i.e. the claim limitations for those claims include abstract idea while there is no additional element that is sufficient to amount to significantly more than the judicial exception. 
Claim 23 is directed to a computer program product having a non-transitory computer readable medium, which stores a set of instructions to perform task management, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform the abstract ideas of “dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks is same, the number of the plurality of child tasks being a first number; dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the plurality of child progresses having a same value; and associating, based on the first and the second number, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of child tasks”, which are substantially similar to those considered for Claim 1, and are judicially recognized abstract ideas for the same reasons. That is, other than reciting “computer program product”, “non-transitory computer 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a computer program product having a non-transitory computer readable medium, which stores a set of instructions to perform task management, the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform the steps. The computerized circuitry performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of dividing a task, dividing a progress and associating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The a computer program product having a non-transitory computer readable medium which stores a set of instruction is merely to implement the abstract idea on a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computerized circuitry and a computer readable medium to perform dividing a task, dividing a progress and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-13, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US Pub 2007/0226743 (hereafter Takahashi) in view of Broad et al. US Patent 10,733,165 (hereafter Broad).

As per claim 1, Takahashi teaches the invention substantially as claimed including a method of task management, the method comprising: dividing a task to be processed into a plurality of child tasks, so that a processing time required by each of the plurality of child tasks 
Takahashi does not explicitly teach dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the plurality of child progresses having a same value; and associating, based on the first and the second number, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of child tasks. 
However, Broad teaches dividing a progress to be reported and being associated with a processing of the task into a plurality of child progresses, the number of the plurality of the child progresses being a second number, the second number being less than the first number, and each of the plurality of child progresses having a same value (col 8, line 8-53, FIG. 4, dividing the monitoring task into two monitoring tasks to monitor the progresses of the divided grandchild tasks, thus the number of child tasks is 5 (g-child-aaa-0, g-child-aaa-1, g-child-aaa-2, g-child-bbb-0, g-child-bbb-1), and the number of monitoring task is 2 (monitoring task for child-aaa, child-bbb));
and associating, based on the first and the second number, and according to a predetermined mapping between the plurality of child progresses and the plurality of child tasks, each of the plurality of child progresses with a respective child task of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Broad’s teaching to Takahashi’s invention in order to provide a method to managing a distributed task on an improved distributed processing platform system by using a node tree which overcomes difficulty to manage the results of the distributed task and determining when the task has been completed as the number of processing devices is increased, and also to avoid contention issues and delay completion of the task when multiple devices finish respective portions of the task at nearly a same time and attempt to write results to a same data storage device (col 1, line 25-33).

As per claim 2, Takahashi and Broad teach the method of claim 1, Broad teaches wherein the plurality of child progress comprise a first and a second set of child progresses, and the plurality of child tasks comprise a first and a second set of child tasks (col 8, line 8-53, FIG. 4, a plurality of monitor tasks comprise monitor task for child-bbb and child-aaa, and the child tasks are represented by g-child-aaa-0, g-child-aaa-1, g-child-aaa-2, g-child-bbb-0, g-child-bbb-1). 

As per claim 9, Broad teaches further comprising: reporting the progress in association with the processing of the task (col 4, line 42-67, col 8, line 8-53, FIG. 4, a plurality of monitor tasks report the progresses of associating by g-child-aaa-0, g-child-aaa-1, g-child-aaa-2, g-child-bbb-0, g-child-bbb-1).

As per claim 10, Broad teaches wherein reporting the progress comprises: increasing the reported progress by one child progress, in response to completion of the processing of the respective child task associated with each child progress (col 4, line 42-67, col 8, line 8-53, FIG. 4, the status of the grandchildren tasks are represented by complete or incomplete, and the monitor task shows the status of each grandchild task as 1 when it is completed).

As per claim 11, Broad teaches wherein reporting the progress further comprises: maintaining the reported progress unchanged, in response to completion of a processing of a child task that is not associated with any child progress (col 4, line 42-67, col 8, line 8-53, FIG. 4, only change the status of the grandchild task when they are completed, thus the progress is maintained when other grandchild task is completed that is not associated with the monitor task).

As per claim 12, it is a device of task management claim of claim 1, thus it is rejected for the same rationale.

As per claim 12, it is a device of task management claim of claim 2, thus it is rejected for the same rationale.

As per claim 12, it is a device of task management claim of claim 9, thus it is rejected for the same rationale.

As per claim 12, it is a device of task management claim of claim 10, thus it is rejected for the same rationale.

As per claim 12, it is a device of task management claim of claim 11, thus it is rejected for the same rationale.

As per claim 12, it is computer program product claim of claim 1, thus it is rejected for the same rationale.

Allowable Subject Matter
Claims 3-8, 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S. C 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773.  The examiner can normally be reached on Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMY E LEE/Primary Examiner, Art Unit 2195